DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

It is noted that claim 52 as introduced in the claim set dated 2/2/2022 was not included with the set filed 7/25/2022, nor is it indicated as cancelled. In a conversation with Mitchell Jones, it was indicated that claim 52 should have been included and a supplemental claim set would be filed.

The amendments and arguments presented in the papers filed 8/15/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/25/2022 listed below have been reconsidered as indicated:
a)	Any objections and/or rejections of claims 41-43 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objections of the drawings are withdrawn in view of the replacement sheets.

c)	The rejections of claims 44-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

d)	The rejections of: claim(s) 30, 32-33, 36, 38, 44-46 and 49-51 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berlin (US 2005/0153296 A1); and claim(s) 30, 36-38, 44-45, 47-50 and 52 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kester (WO 2010/048337 A2), are withdrawn in view of the amendments to the claims.

e)	The rejections of: claims 30-33, 35-44, 46-48 and 50-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,023,909 B2; and claims 30, 32-33, 38-42 and 47-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,078,529 B2, are withdrawn in view of the terminal disclaimer approved on 7/25/2022.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-40 and 44-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following are modified rejections necessitated by the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 requires a step of “modifying said 5-methylcytosine in said first sequence, thereby generating a transformed first sequence”. The claim further requires sequencing said first transformed sequence or derivative thereof and comparing the first determined sequence and a second determined sequence to identify the nucleotide as 5-methylcytosine.
The claim broadly encompasses modifying 5-methylcytosine to hydroxymethylcytosine, uracil, thymine or glucosylated-hydroxymethylcytosine. The claim further requires sequencing those transformed sequences and comparing it to a second sequence to identify the 5-methylcytosine is methylated. The instant specification relies solely on sequencing after bisulfite treatment to identify 5-methylcytosine based on the comparison of two samples that have been differentially treated prior to the bisulfite treatment. The instant specification does not describe any methods in which 5-methylcytosine is modified and detected directly via sequencing.
Furthermore, bisulfite treatment does not modify 5-methylcytosine. The instant specification describes no embodiments in which 5-methylcytosine is modified in any manner. The instant specification does not describe any elements that result from the modification of 5-methylcytosine that is then sequenced.
The Remarks cite to paragraphs 15 and 16 and Figures 1, 2, 5 and 7 for support. None of these figures or passages describe how to modify 5-methylcytosine in the context of a sequencing reaction. In fact, Figures 1 and 2 demonstrate the preservation of 5-methylcytosine. While the specification describes bisulfite treatment in which methylcytosines is read as a cytosine, the process does not modify a 5-methylcytosine in a nucleic acid sequence. The 5-methylcytosine remains in the original sequence.
Because sequencing technology at the time of invention could not readily distinguish between cytosine, methylcytosine or hydroxymethylcytosine, one would not have found applicant to be in full possession of the claimed invention.
For example, sequencing-by-synthesis technology would incorporate a guanosine nucleotide opposite each of cytosine, methylcytosine and hydroxymethylcytosine, meaning that the identity of the nucleotide could not be distinguished between cytosine, methylcytosine and hydroxymethylcytosine. The instant specification relies on these sequencing techniques but treats the template nucleic acid in different manners such that in the sequencing assay the differences between the sequencing templates can be compared and used to extrapolate back to whether the original nucleotide was cytosine, methylcytosine or hydroxymethylcytosine.
There is no indication that absent bisulfite treatment applicant was able to differentiate cytosine from modified cytosines. Absent bisulfite treatment in concert with additional treatments applicant was not able to differentiate modified cytosines from one another. 

Claim 33 in view of the amendments to claim 30, encompasses contacting the first sequence with a methyltransferase enzyme to modify a 5-methylcytosine. Methyltransferase modify cytosines and there is no indication in the specification that applicant contemplated or had possession of a method in which 5-methylcytosine is modified with a methyltransferase enzyme.

Claim 34 requires the use of a TET enzyme and claim 51 requires contacting the polynucleotide with an oxidizing agent.
The instant specification describes TET enzyme catalyzing the oxidation of 5-methylcytosine creating 5-hydroxymethylcytosine (p. 1, lines 30-35; and p. 2, lines 1-2) and using TET proteins as a blocking group (p. 22, lines 5-10). The instant specification does not describe the use of TET to modify 5-methylcytosine in a sequencing reaction.
The instant specification describes oxidation by TET enzymes (p. 1, lines 30-35; and p. 2, lines 1-2), existing methods that identify 5-hydroxymethylcytosine (p. 2, lines 13-20; and p. 3, line 33 to p. 4, line 4) and the oxidation of glucose (p. 22, lines 9-11). The instant specification does not adequately describe the use of an oxidizing agent to modify a 5-methylcytosine in said first sequence or in the context of a sequencing reaction.
This is further supported by the working examples, which do not include any use of TET or any other oxidizing agent.
The only use of TET described in the methods of the present application is to use it as a blocking group to inhibit the action of methyl transferase (para. 71). The instant specification notes that TET binds 5hmC and does not contemplate using it to bind to 5-methylcytosine. 
Thus, claims 34 and 51 are not supported by the instant specification.

Claim 46 in view of the amendments describes modifying two nucleotides, 5-methylcytosine and another nucleotide. The instant specification does not adequately describe the modification of two bases, one of which is 5-methylcytosine.

Response to the traversal of the written description rejections
	The Remarks argue amendments to the claims address the written description issues (p. 8).
	The arguments have been fully considered but are not persuasive. The claims remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 30, 31, 34, 35, 38, 39, 40, 44, 45, 46, 47, 49, 50, 51 and 52 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by He (WO 2012/138973 A2; priority date of 4/6/2011).
In view of the above new matter rejections, the present claims are considered to have an effective filing date of 1/27/2022, which is the filing date of the present application.
Regarding claims 30, 40 and 51, He teaches a method as depicted in Figure 11B.
He teaches providing a polynucleotide comprising a first sequence and a second sequence complementary to the first sequence and containing a methylcytosine. See also, para. 266 and 285
He teaches modifying the methylcytosines using TET oxidation. See also, para. 266 and 285.
He teaches sequencing the polynucleotides and comparing sequences between the first and second sequences to identify cytosines, methylcytosines and hydroxymethylcytosine. See also, para. 27, 223.
Regarding claims 31 and 35, He teaches contacting a polynucleotide with a DNA-glucosyltransferase to provide the polynucleotide (para. 266).
Regarding claim 34, He teaches contacting the first sequence with a TET enzyme to perform TET oxidation. See Fig. 11B and para. 266.
Regarding claim 38, He teaches the first sequence comprises cytosine (Fig. 11B).
Regarding claim 39, He teaches modifying methylcytosines with TET as noted above and cytosine with bisulfite treatment as depicted in Fig. 11B.
Regarding claims 44-45, He teaches amplifying the nucleic acids, sequencing them (para. 277) and comparing the sequences to identify cytosines, methylcytosines and hydroxymethylcytosine as noted above.
Regarding claim 46, He teaches modifying cytosine in the second nucleic acid using bisulfite and sequencing the nucleic acids as noted above.
Regarding claim 47, He teaches comparing nucleic acid sequences and nucleotide identities to a reference representing a disease state for identifying the disease state (para. 40 and 83).
Regarding claim 49, He teaches base resolution detection of nucleotides (Fig. 11B).
Regarding claim 50, He teaches high throughput sequencing (para. 233), or a type of next generation sequencing method.
Regarding claim 52, He teaches contacting the nucleic acid with a tagged oligonucleotide probe (para. 246).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30, 32-33 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He (WO 2012/138973 A2; priority date of 4/6/2011) and Berlin (US 2005/0153296 A1; cited on the 2/9/2022 IDS).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 30, 32-33 and 36, He teaches a method as depicted in Figure 11B.
He teaches providing a polynucleotide comprising a first sequence and a second sequence complementary to the first sequence and containing a methylcytosine. See also, para. 266 and 285
He teaches modifying the methylcytosines using TET oxidation. See also, para. 266 and 285.
He teaches sequencing the polynucleotides and comparing sequences between the first and second sequences to identify cytosines, methylcytosines and hydroxymethylcytosine. See also, para. 27, 223.
He does not specifically teach the elements of claims 32-33, 36-37 and 48.
Regarding claim 32, Berlin teaches generating upmethylated polynucleotides by contacting the polynucleotides in genomic DNA with a methyltransferase (para. 72-80).
Regarding claim 33, Berlin further teaches modifying a cytosine in a first sequence using methyltransferase in one of the samples during amplification (para. 72 and 20). The other sample is not modified with the methyltransferase. Berlin teaches treating both samples with bisulfite as an oxidizing agent, thereby modifying an additional nucleotide in the second sequence in the sample not treated with the methyltransferase.
Berlin further teaches sequencing both samples, which include the first and second sequences, and comparing their sequences to determine whether nucleotides are cytosines or methylated sequences (para. 103).
Regarding claim 36, Berlin teaches the upmethylated DNA, i.e. precursor polynucleotide, is subjected to one round of PCR, thereby providing and generating the polynucleotides having first sequences that comprise a nucleotide that is a cytosine or a modified cytosine, e.g. methylated cytosine. The resulting amplicon is split into two samples and further amplified (para. 72).
It would have been prima facie obvious to the ordinary artisan to have modified the methods of He using the steps of Berlin as it represents sources of provided polynucleotides that are obvious variants of He.

Claims 30, 36-37 and 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He (WO 2012/138973 A2; priority date of 4/6/2011) and Kester (WO 2010/048337 A2).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 30, 36-37 and 48, He teaches a method as depicted in Figure 11B.
He teaches providing a polynucleotide comprising a first sequence and a second sequence complementary to the first sequence and containing a methylcytosine. See also, para. 266 and 285
He teaches modifying the methylcytosines using TET oxidation. See also, para. 266 and 285.
He teaches sequencing the polynucleotides and comparing sequences between the first and second sequences to identify cytosines, methylcytosines and hydroxymethylcytosine. See also, para. 27, 223.
He does not specifically teach the elements of claims 36-37 and 48.
Regarding claims 36 and 37, Kester teaches providing a polynucleotide by amplifying a precursor template polynucleotide with a tagged oligonucleotide to create the template’s complementary polynucleotide (para. 97; and Fig. 5 and 7).
Regarding claim 48, Kester teaches comparing the identity of the nucleotides in the sequence to a reference and identifying a disease, such as cancer (para. 171 and 172).
It would have been prima facie obvious to the ordinary artisan to have modified the methods of He using the steps of Kester as it represents obvious variants of sources of provided polynucleotides to that of He.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634